Citation Nr: 1809669	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1970 to February 1975 and December 1990 to April 1991 with additional service in the Reserves.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. Jurisdiction over the Veteran's claims was later transferred to the Seattle RO.

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in May 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is at least as likely as not caused by in-service noise exposure.

2. The Veteran's lumbosacral strain was not caused by his active military service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.
§§ 1110, 1111, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2. The criteria to establish service connection for a low back disability are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters in December 2010, April 2011, and November 2012. 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159. VA has also satisfied the duty to assist. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16. 370 (2002) (tinnitus); Falzone v. Brown, 8. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21. 456 (2007) (concerning rheumatic fever). 

Bilateral Hearing Loss

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection. 38 C.F.R. § 3.385. "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Certain chronic diseases, such as hearing loss, as an organic disease of the nervous system, are presumed to have been incurred in, or aggravated by, service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran seeks service connection for bilateral hearing loss. In regard to element (1) of the service connection criteria, current disability, audiometric testing done at the Veteran's February 2013 VA medical examination reflects that the Veteran has hearing loss for VA purposes. See 38 C.F.R. § 3.385. A current disability is established.

In regard to element (2), in-service incurrence, the Board concludes that the evidence supports a finding that the Veteran experienced noise exposure in service. His DD-214 shows that his military occupational specialty was pilot. In addition, the Veteran credibly testified regarding noise exposure during his military service. An in-service incurrence is established.

The only question left to answer is whether there is evidence showing a causal relationship between the Veteran's in-service noise exposure and his current hearing loss. Upon review, the Board finds that there is. The Board acknowledges that there are May 2011, February 2013, and April 2013 VA medical opinions against the claim; however, these opinions are based solely on the fact that the Veteran did not have hearing loss at exit from service. Therefore, these opinions have no probative value.

Therefore, the Board is left with the credible testimony of the Veteran that he has experienced problems with his hearing ever since his military service. Given this credible testimony, the Board finds that the evidence is at least in equipoise as to the element of causal relationship. As such, the Board finds that service connection for hearing loss is granted.

Low Back Disability

The Veteran testified that he injured his back while sitting in ejection seats flying small aircraft during active military service. He stated that he self-treated his back pain with Advil, stretching, and a lumbar pillow. 

The Veteran's service treatment records show that he was seen once in December 1974 for complaints of low back pain after working on a vehicle over the weekend. The Veteran was afforded at least fourteen medical examinations after that incident. Each time he had a normal back examination. Additionally, the Veteran completed at least fourteen reports of medical history in connection with his medical examinations. Each time, the Veteran marked that he had no recurrent back pain. 

The Veteran was afforded a VA medical examination in May 2013. The Veteran was diagnosed with a lumbosacral strain. The examiner opined that it was less likely than not that it was incurred in or caused by the claimed in-service incident. The examiner reasoned that there was no evidence that the condition continued after the December 1974 complaint. The examiner noted the Veteran's medical examinations and reports of medical history after the December 1974 complaint. 

The Veteran's service treatment records and particularly his subsequent medical examinations and reports of medical history are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Lilly's: An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Service connection is denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a low back disability is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


